Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on May 29, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Scholastic Corporation (Exact name of registrant as specified in its charter) Delaware 13-3385513 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 557 Broadway, New York, NY 10012 (Address of Principal Executive Offices, including Zip Code) SCHOLASTIC CORPORATION EMPLOYEE STOCK PURCHASE PLAN (Full Title of the Plan) Andrew S. Hedden Executive Vice President, General Counsel and Secretary Scholastic Corporation 557 Broadway, New York, NY 10012 (212) 343-6100 (Name, Address, including Zip Code, and Telephone Number, including Area Code, of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Proposed Proposed Title of Amount maximum maximum Amount of securities to to be offering price aggregate registration be registered registered (1) per share (2) offering price (2) fee (2) Common Stock ($.01 par value) 500,000 $19.49 $ $543.64 (1) Pursuant to Rule 416(a), this registration statement shall also cover any additional shares of the Registrants Common Stock that become issuable under the Scholastic Corporation Employee Stock Purchase Plan by reason of any stock dividend, stock split, recapitalization or other similar event. (2) Estimated solely for purposes of calculating the registration fee, and pursuant to Rule 457(h) under the Securities Act of 1933, as amended, computed based upon the average of the high and low prices of the Registrants Common Stock reported on the NASDAQ-Global Select Market on May 26, 2009. Pursuant to Rule 429, this registration statement also covers the shares of Common Stock previously registered under registration statements No. 333-110301 and No. 333-68181. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1. Plan Information Not filed as part of this registration statement pursuant to the Note to Part 1 of Form S-8. The documents containing the information specified in this Item have been or will be sent or given to employees as specified by Rule 428(b)(1) of the Securities Act of 1933, as amended (the Securities Act). Item 2. Registrant Information and Employee Plan Annual Information Not filed as part of this registration statement pursuant to the Note to Part 1 of Form S-8. The documents containing the information specified in this Item have been or will be sent or given to employees as specified by
